DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woolsey et al (Pub. No.: US 2015/0373183 A1; hereinafter Woolsey) in view of Kumar (Pub. No.: US 2019/0189117 A1; hereinafter Kumar) 
               Consider claims 1, 8, and 9, Woolsey clearly shows and discloses a non-transitory computer-readable record medium, a computer apparatus, and a video call method implemented by a computer apparatus, the video call method comprising: in response to a request for inviting a chat bot to a video call in which a plurality of users comprising a user of the computer apparatus participate, displaying the chat bot on a display screen for the video call (abstract, paragraphs: 0004 and fig. 23, fig. 25); transmitting, to a server, a command line that is associated with the chat bot and is extracted from an a voice input that is input to the computer apparatus during the video call (paragraphs: 0005, and 0049); and in response to the command line, outputting a response to the command line through the chat bot that participates in the video call  (paragraphs: 0005, 0078-0079 and fig. 19- fig. 21, and fig. 22- fig. 24); however, Woolsey does not specifically disclose another example for outputting a response to the command line through the chat bot that participates in the video call.
                In the same field of endeavor, Kumar clearly specifically disclose disclose another example for outputting a response to the command line through the chat bot that participates in the video call (fig. 9, label 402, 404, 406, and 204 and 202a).
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kumar into teaching of Woolsey for the purpose of providing another example for outputting the response in the user interface.        
           Consider claim 18, Woolsey clearly shows and discloses a computer apparatus comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions to: connect the computer apparatus to a video call (abstract, paragraphs: 0004 and fig. 3, fig. 6, fig. 10fig. 25); in response to recognizing a bot invitation command, inviting a chat bot to the video call and displaying the chat bot on a video call screen, together with images provided from participants of the video call (fig. 19, label 1915, 1920, fig. 20, label 2005 and 2010, and fig. 22 – fig. 23, label 2315, 2320); and in response to recognizing, from a voice that is input from at least one of the participants of the video call, a response request command that requests the chat bot to provide 35a response, replace a chat bot image of the chat bot with the response provided from the chat bot, during the video call (paragraphs: 0005, 0078-0079 and fig. 19, label 1920, fig. 20, label 2005 and 2010, fig. 23, label 2315, 2320, fig. 24, label 2415, and 2420); however, Woolsey does not specifically disclose another example for outputting a response to the command line through the chat bot that participates in the video call.
                In the same field of endeavor, Kumar clearly specifically disclose disclose another example for outputting a response to the command line through the chat bot that participates in the video call (fig. 9, label 402, 404, 406, and 204 and 202a).
Kumar into teaching of Woolsey for the purpose of providing another example for outputting the response in the user interface.
               
               Consider claims 2 and 10, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the displaying comprises: receiving a first video associated with the chat bot from the server; rendering a second video of at least one user among the plurality of users participating in the video call and the first video associated with the chat bot; and simultaneously displaying the first video and the second video on the display screen (Woolsey: fig. 10, fig. 22, fig. 23, and fig. 24, labels: 2415, 2420).
               Consider claims 3 and 11, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the displaying comprises: recognizing a bot invitation command that is input to the computer apparatus, during the video call; and displaying the chat bot corresponding to the bot invitation command as a participant of the video call in response to the bot invitation command (Woolsey: fig. 10, fig. 19, label: 1920, fig. 22, fig. 23, labels: 2315, 2320, and fig. 24, labels: 2415, 2420).               
              
                Consider claims 4 and 12, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the chat bot is one of a plurality of different types of chat bots, and wherein the video call method further comprises setting a wake-up word for each of the plurality of different types of chat bots (Woolsey: paragraphs: 0004-0005, and fig. 25 shows different types of chat bots).      
                  Consider claims 5 and 13, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the wake-up word is used as a bot invitation command for inviting the chat bot before the chat bot participates in the video call, and wherein the wake-up word is Kumar: fig. 3-fig. 4, paragraphs: 0024-0025).      
               Consider claims 6 and 14, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the transmitting comprises: recognizing the command line for the chat bot that is input to the computer apparatus; and transmitting, to the server, a voice or a video that is input to the computer apparatus after the command line is recognized (Woolsey: paragraphs: 0004-0005; and fig. 19, label: 1920, fig. 22, fig. 23).                 
             
Consider claims 7 and 15, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the transmitting of the voice or the video comprises: transmitting, to the server, the voice or the video that is input within a predetermined period of time since the command line is recognized (Woolsey: paragraphs: 0005-0006, 0042, 0069; and fig. 19, label: 1920, fig. 20, and label: 2005, 2010).  
Consider claim 16, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the at least one processor is further configured to execute the computer-readable instructions to: display the response to the command line on an area designated the chat bot on the display screen (Woolsey: paragraphs: 0005-0006, and fig. 19, label: 1920, fig. 20, and label: 2005, 2010; and Kumar: fig. 9, label: 406).  
Consider claim 17, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the at least one processor is further configured to execute the computer-readable instructions to: output the response to the command line as a voice corresponding to the chat bot that participates in the video call (Woolsey: paragraphs: 0004-0006, and fig. 19, label: 1920, fig. 20, and label: 2005, 2010; and Kumar: fig. 9, label: 406 and 402).  
Consider claim 20, Woolsey and Kumar clearly show the method, and the computer apparatus, wherein the at least one processor is further configured to execute the computer-readable instructions to: when the response request command comprises a location information Woolsey: fig. 24, label 2415, 2420; paragraphs: 0043, 0063, and 0067).  

3.         Consider Claim 19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Woolsey et al (Pub. No.: US 2015/0373183 A1; hereinafter Woolsey) in view of Kumar (Pub. No.: US 2019/0189117 A1; hereinafter Kumar) and further in view of Rodriguez et al (Pub. No.: US 20018/00367483 A1; hereinafter Rodriguez)
            Consider claim 19, Woolsey and Kumar disclose the claimed invention above but lack teaching the computer apparatus, wherein the participants of the video call comprise a first participant, and wherein the at least one processor is further configured to execute the computer- readable instructions to: when the response request command comprises a translation request that is received from an electronic device of the first participant, translate an original text image that is input from the electronic device of the first participant, through the chat bot, and replace the chat bot image with a result of translating the original text image.
             In the same field of endeavor, Rodriguez clearly discloses shows the computer apparatus, wherein the participants of the video call comprise a first participant, and wherein the at least one processor is further configured to execute the computer- readable instructions to: when the response request command comprises a translation request that is received from an electronic device of the first participant, translate an original text image that is input from the electronic device of the first participant, through the chat bot, and replace the chat bot image with a result of translating the original text image (output the translated text in a selected location at the user interface is completely related to a design choice) (paragraph: 0432).
Rodriguez into teaching of Woolsey and Kumar for the purpose of translation the text in an image to other understanding language. 

Conclusion                                    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656